Name: Council Decision 2011/514/CFSP of 22 November 2010 concerning the signing and conclusion of the Agreement between the European Union and the Republic of Serbia on security procedures for exchanging and protecting classified information
 Type: Decision
 Subject Matter: information technology and data processing;  Europe;  information and information processing;  rights and freedoms
 Date Published: 2011-08-23

 23.8.2011 EN Official Journal of the European Union L 216/1 COUNCIL DECISION 2011/514/CFSP of 22 November 2010 concerning the signing and conclusion of the Agreement between the European Union and the Republic of Serbia on security procedures for exchanging and protecting classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union (TEU), in particular Article 37 thereof, and the Treaty on the Functioning of the European Union (TFEU), in particular Article 218(5) and the first subparagraph of Article 218(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR), Whereas: (1) At its meeting on 22 March 2010, the Council decided to authorise the HR to open negotiations pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218(3) TFEU in order to conclude an Agreement on the security of information between the European Union and the Republic of Serbia. (2) Following that authorisation, the HR negotiated an Agreement with the Republic of Serbia on security procedures for exchanging and protecting classified information. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Serbia on security procedures for exchanging and protecting classified information is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 22 November 2010. For the Council The President S. VANACKERE